         Case 1:20-cr-00040-BAH Document 222 Filed 06/02/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA                         )
                                                   )
                v.                                 )
                                                     CRIMINAL NO.: 1:20-CR-040
                                                   )
  JESSICA JOHANNA OSEGUERA                         )
  GONZALEZ,                                        )
        also known as “Jessica Johanna             )
        Castillo” and “La Negra,”                  )
                                                   )
                 Defendant.                        )

     GOVERNMENT’S UNOPPOSED MOTION TO SEAL THE GOVERNMENT’S
         SENTENCING MEMORANDUM AND SUPPORTING EXHIBITS

       On May 28, 2021, the parties filed their respective sentencing memoranda in this matter.

On June 2, 2021, counsel for the defendant identified certain material in the government’s

submission that the government had inadvertently not redacted pursuant to Fed. R. Crim. P. 49.1.

       The government therefore moves the Court to direct the clerk to seal and make

unavailable to non-parties the government’s sentencing memorandum and exhibits, Dkt. No.

221, pursuant to Fed. R. Crim. P. 49.1(e)(2) (“For good cause, the court may by order in a

case . . . limit or prohibit a nonparty’s remote electronic access to a document filed with the

court.”). As soon as practicable, but in any event within 24 hours of this filing, the government

will fully review and re-file on the public docket its sentencing memorandum and exhibits with

any additional redactions required by Fed. R. Crim. P. 49.1.

                                         CONCLUSION

       For the reasons set forth herein, the government respectfully requests that the Court direct
         Case 1:20-cr-00040-BAH Document 222 Filed 06/02/21 Page 2 of 3




the clerk to seal the government’s sentencing memorandum and exhibits, Dkt. No. 221.



Respectfully submitted this 2nd day of June, 2021.


                                            Arthur G. Wyatt, Chief
                                            Narcotic and Dangerous Drug Section
                                            Criminal Division
                                            U.S. Department of Justice


                                    By:             /s/
                                            Brett Reynolds, Trial Attorney
                                            Kaitlin Sahni, Trial Attorney
                                            Kate Naseef, Trial Attorney
                                            Narcotic and Dangerous Drug Section
                                            Criminal Division
                                            U.S. Department of Justice
                                            Washington, D.C. 20530
                                            Telephone: (202) 514-0917




                                               2
     Case 1:20-cr-00040-BAH Document 222 Filed 06/02/21 Page 3 of 3




                               CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing was sent via the Electronic Case Filing (ECF)

system with the United States District Court for the District of Columbia to counsel of record

for the defendant, this 2nd day of June, 2021.




                                   By:    /s/
                                          Brett Reynolds
                                          Trial Attorney
                                          Narcotic and Dangerous Drug Section
                                          Criminal Division
                                          U.S. Department of Justice




                                                 3
